Mr. Justice Thompson delivered the opinion of the court: This case has been before this court on four former occasions, (Borah Drainage District v. Ankenbrand, 260 Ill. 335, 277 id. 132, 279 id. 488, and People v. Bonham, 286 id. 286,) and reference is made to the opinions heretofore filed for a more complete statement of the qa.se. The question at issue in this eause and now before us pertains to the sufficiency, in law, of a petition presented to the county court of Wayne county by the commissioners of Borah Drainage District under sections 60 and 61 of the Levee act. The petition, after setting out in considerable detail all the history of the Borah Drainage District, concludes as follows: “And your petitioners now further show that by virtue of said decisions and the orders of the Supreme Court of Illinois that the said proceedings for the organization of Borah Drainage District and the order of this court of May 4, 1914, establishing the same, are invalid as to the persons and lands hereinafter named and described, and that the assessments of damages -.and benefits heretofore made as to the lands hereinafter described are not now enforcible by reason thereof. [Here follow names of the persons interested and description of the lands involved.] Your petitioners now therefore make this their petition to this honorable court under sections 60 and 61 of said Levee act against the said owners of land above named, and for the purposes and benefits thereof said sections are now hereby made a part hereof as though fully set forth herein, and pray that the said lands herein above described may be made a part of Borah Drainage District, and that the organization thereof, with the boundaries established as aforesaid, may be made and declared valid as to each and all of said tracts of lands; that the assessments of benefits made as aforesaid shall not be lost to Borah'Drainage District, but that the said assessments heretofore levied, assessed and made a lien upon said lands as aforesaid may be made and declared enforcible and valid against said several tracts of land, or that new assessments may be now made in favor of or against the said lands, all as the case may be, as shall seem meet to your honor, that equity, justice and the provisions of the Levee act shall require.” To this petition appellees filed their answer, denying/ among other things, that there is now, or ever has been, any Borah Drainage District organized. The court, after a consideration of the petition, the answer and the records and files in the cause, found that the petition was improper and insufficient, and that it showed on its face that the said commissioners were not entitled, in law, to the relief prayed for or to any relief, and entered an order dismissing the petition, from which order appellant prayed and perfected this appeal. This court held in People v. Bonham, supra, that there is no judgment declaring the Borah Drainage District organized into a drainage district, and that, so far as these owners and their lands are concerned, there is no Borah Drainage District. There being no district, none can be organized by the procedure here attempted under said sections 60 and 61. The county court properly dismissed the petition and denied the relief sought, and its judgment is therefore affirmed. Judgment affirmed.